PER CURIAM.
This is an appeal by Arlen House East, Inc., defendant and counter-plaintiff below, from an adverse judgment rendered against it, following a jury verdict in favor of the plaintiffs.
Plaintiffs’ cause of action was for damages and a declaratory judgment arising out of an alleged breach of contract by the defendant.
Defendant denied the material allegations of the complaint and interposed a counterclaim charging the plaintiffs with breach of contract and bad faith.
Appellant contends that the judgment should be reversed. The grounds urged for reversal are that the court erred (1) in denying defendant the right to assemble evidence for use at trial; (2) in improperly excluding substantial competent material evidence offered by it on issues for determination; (3) in permitting an attorney for the plaintiffs to testify, over defendant’s objections, that defendant had breached the contract; (4) in failing to rule on the question of liquidated damages, and (5) in giving erroneous instructions to the jury.
All of the grounds relied upon for reversal have been carefully considered in the light of the record on appeal, briefs and arguments of counsel and, we have concluded that no reversible error has been demonstrated. The record discloses that the case was fully and fairly tried; that the verdict and judgment are supported by the evidence; and that the rulings of the trial court challenged by defendant did not, on the record and under the law, constitute harmful error. Warning Safety Lights, Inc. v. Gallor, 346 So.2d 92 (Fla. 3d DCA 1977). Therefore the judgment appealed is affirmed.
Affirmed.